Citation Nr: 1137064	
Decision Date: 09/30/11    Archive Date: 10/11/11

DOCKET NO.  09-20 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypothyroidism, and if so, whether service connection is warranted. 

2.  Entitlement to a rating greater than 10 percent for rhinitis and sinusitis with headaches.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and brother



ATTORNEY FOR THE BOARD

S.K.C. Boyce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to October 1990.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied the above claims.  In March 2011, a hearing was held before the undersigned Veterans Law Judge.

The issue of entitlement to a rating greater than 10 percent for rhinitis and sinusitis with headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's initial claim for entitlement to service connection for hypothyroidism was denied by an unappealed October 1995 rating decision. 

2.  The evidence received since the October 1995 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the service connection claim for hypothyroidism. 

3.  The Veteran's hypothyroidism was incurred in military service. 


CONCLUSIONS OF LAW

1.  The October 1995 rating decision denying the Veteran's petition to reopen his claim of entitlement to service connection for hypothyroidism is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  As evidence received since the October 1995 rating decision is new and material, the claim of entitlement to service connection for hypothyroidism is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The criteria for entitlement to service connection for hypothyroidism have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.303 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159 and 3.326(a) (2010).  In this decision, the Board reopens and grants the Veteran's claim for service connection for hypothyroidism and remands the claim for entitlement to a rating higher than 10 percent for rhinitis and sinusitis with headaches for further development.  Thus, any deficiency in VA's compliance with the VCAA is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary.

The Veteran contends that his previously denied claim for service connection for hypothyroidism should be reopened and service connection should be granted.  In October 1995, the RO issued a decision denying service connection for hypothyroidism on the grounds that the Veteran failed to show a disability for which compensation could be established.  At that time, the evidence of record consisted of his service treatment records and post-service VA treatment records from October 1994 to June 1995 showing a diagnosis of hypothyroidism.  The records indicate that the Veteran was first diagnosed by his private physician and was prescribed Synthroid sometime between 1991 and 1993.  The October 1995 rating decision is final.

A prior unappealed final decision may be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  

Subsequent to the RO's consideration of these claims, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could reasonably result in substantiation of the claim if the claim were reopened and VA fulfilled its duty to assist the Veteran with the development of his claim.  Id. at 118-19.  

For the purpose of establishing whether new and material evidence has been submitted, the truthfulness of evidence is presumed, unless the evidence is inherently incredible or consists of statements which are beyond the competence of the person(s) making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993); but see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not require the Secretary [of VA] to consider the patently incredible to be credible").  Furthermore, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has indicated that evidence may be considered new and material if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it will not eventually convince the Board to grant the claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

In support of the claim to reopen, the Veteran has submitted numerous statements, service personnel records, treatises linking radiation exposure to thyroid gland damage, and VA endocrinology treatment records showing a diagnosis of and treatment for hypothyroidism, likely as secondary to Hashimoto's thyroiditis.  This evidence is new, as it has not been previously submitted, and also material, as it tends to show that the Veteran suffers from a present thyroid disability that may be linked to radiation exposure in service.  As the additional evidence is both new and material, the claim for service connection for hypothyroidism is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The Veteran contends that he currently suffers from hypothyroidism due to his active military service.  Specifically, he has contended that his hypothyroidism was caused by his exposure to radiation as a member of the handling team and security team aboard the U.S.S. Elmer Montgomery.  As this decision grants entitlement to service connection for hypothyroidism as incurred in active military service, there is no need to address the theory of entitlement to service connection for hypothyroidism due to radiation exposure.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection can be demonstrated for a disease diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see generally 38 C.F.R. § 3.303.

Alternatively, under 38 C.F.R. § 3.303(b), the second and third Shedden/Caluza elements can be established through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr, 21 Vet. App. at 307.  Symptoms, and not treatment, are the essence of any evidence of continuity of symptomatology.  Savage, 10 Vet. App. at 496.  

The third Barr/Savage element cannot be equivalent to the third Shedden/Caluza element, as requiring medical nexus evidence under 38 C.F.R. § 3.303(b) would nullify that regulation.  Id. at 497.  However, it does not follow that any present disability is necessarily related to any demonstrated continuous symptomatology.  Id.  Therefore, in Savage, the Court held that competent evidence is required to demonstrate a relationship between the continuous symptoms and the presently diagnosed disability.  Id.  (explaining that "medical evidence is required to demonstrate such a relationship unless such a relationship is one to which a layperson's observation is competent"). 

In evaluating a claim for disability benefits, 38 U.S.C.A. § 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  With regard to lay evidence, a lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  A layperson may also be competent to testify to the manifestations of a chronic condition during service or a presumptive period or to continuity of symptomatology.  Hickson, 12 Vet. App. at 253.  Furthermore, the Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Davidson, 581 F.3d at 1316 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

Once evidence is determined to be competent, the Board must determine whether the evidence is credible.  In assessing the credibility of the evidence, the Board may properly consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran, as well as, if applicable, the demeanor of the witness if oral testimony is given.  Caluza, 7 Vet. App. at 511.  The Board may also consider the effect of self-interest.  Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the Veteran's statements, it may consider whether self-interest may be a factor in making such statements); Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that interest in the outcome of a proceeding may affect the credibility of testimony).  

The Board is responsible for evaluating the evidence of record and assigning due probative weight.  Madden v. Grober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Washington v. Nicholson, 19 Vet. App. 362, 367-68 (2005); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Upon weighing the evidence, if there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran has a current diagnosis of hypothyroidism.  See May 2008 VA endocrinology consultation.  As such, the record contains medical evidence of a current disability.  Furthermore, the Veteran has testified that he had symptoms of hypothyroidism is service, such as fatigue, muscle pain, difficulty with concentration, and irritable bowel syndrome.  See January 2008 claim.  VA treatment records from June 1995 show that the Veteran was diagnosed with hypothyroidism sometime between 1991 and 1993 and that he began treatment with Synthroid at that time.  His symptoms are listed as weakness, fatigue, and depression.  The Veteran testified that he was first diagnosed with hypothyroidism in 1992 at St. John's Primary Health Care Clinic, but that the records are no longer existent.  VA endocrinology records from May 2008 show that the Veteran's hypothyroidism is thought to be secondary to Hashimoto's thyroiditis, which is a progressive type of autoimmune thyroiditis with lymphocytic infiltration of the gland and circulating antithyroid antibodies.  See Dorland's Illustrated Medical Dictionary 542 (28th ed. 1994).  These treatment notes also show that the Veteran has no family history of hypothyroidism.  

As such, there is evidence that the Veteran noted symptoms of hypothyroidism in service, evidence of post-service continuity of the same symptomatology, and medical and lay evidence establishing a nexus between the present disability and the post-service symptomatology.  The available medical evidence shows that the Veteran has consistently sought treatment for his condition and no evidence in the medical treatment records links the Veteran's disorder to any other possible cause of hypothyroidism.  Additionally, the Veteran has testified that his he began having symptoms in service, was first diagnosed in 1992, and has had continuous symptoms since that time.  His testimony is both competent, as it speaks to matters that he has personally observed, and credible, as the Veteran has consistently reported the same facts in considerable detail throughout the record.  See Hickson, 12 Vet. App. at 253; Caluza, 7 Vet. App. at 511.  

Therefore, weighing the probative value of the evidence of record, the Board finds that the evidence shows a current diagnosis of hypothyroidism, onset of those symptoms in service, continuous symptoms since service, and medical evidence linking those continuous symptoms to the current diagnosis.  Resolving any doubt in favor of the Veteran, the Board finds that service connection for hypothyroidism is warranted.  See 38 C.F.R. § 3.303(b); Barr, 21 Vet. App. at 307; Savage, 10 Vet. App. at 496-497; see also 38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 53.  


ORDER

Service connection for hypothyroidism is granted. 


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In May 2008, the Veteran submitted a VA 21-4142, Authorization and Consent to Release Information to the Department of Veterans Affairs, authorizing VA to obtain his treatment records from Dr. Debra Wilkes.  The records are adequately identified and potentially relevant to the Veteran's claim.  See Moore v. Shinseki, 555 F.3d 1369, 1373 (holding that the Court of Appeals for Veterans Claims erred when it determined that records pre-dating the period for which increased compensation was sought were not relevant because 38 C.F.R. § 4.1 specifically requires VA to assess a disability in relation to its history when making disability ratings determinations).  Review of the claims folder does not show that any attempt was made to obtain these records.  Therefore, on remand, the RO/AMC should take appropriate steps to obtain these records. 

In July 2008, the Veteran was provided with a VA examination of his sinus condition.  Unfortunately, this examination report is not adequate as it does not contain sufficient detail to allow VA to make a decision on the claim, nor was the examiner able to review the Veteran's entire medical record as additional relevant medical evidence was associated with the claims file after the examination.  Therefore, on remand, the Veteran should be scheduled for an additional VA examination.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran, dated since March 2011.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Medical Center in Bay Pines, Florida, dated since September 2010.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from Dr. Debra Wilkes, 900 Beach Boulevard, Jacksonville Beach, Florida 32250, dated from 1985 to 1997.

3.  Then, schedule the Veteran for an appropriate VA examination to determine the severity of his service-connected rhinitis and sinusitis with headaches.  The claims folder should be available to and reviewed by the examiner.  All necessary tests should be performed.

The examiner should review the Veteran's lay statements and medical records, specifically his VA treatment records, to include the prescription data submitted in October 2008 and the August 2008 and June 2010 computerized axial tomography (CT) scan reports; any relevant private treatment records, and the Veteran's lay statements of record, specifically those concerning the history and severity of his acute episodes, and indicate:

(a) the number of incapacitating episodes (defined as requiring bed rest and treatment by a physician) experienced per year as a result of sinus symptoms;

(b) the extent of any antibiotic treatment;

(c) the number of non-incapacitating episodes per year characterized by headaches, pain, and purulent discharge or crusting;

(d) whether the Veteran experiences near constant sinusitis characterized by headaches, pain, tenderness of the affected sinus, and purulent discharge or crusting;

(d) the number of surgeries, if any, that the Veteran has undergone due to his sinus symptoms;

(e) whether the Veteran has undergone radical surgery with chronic osteomyelitis;

(f) whether the Veteran has polyps;

(g) the percentage of the nasal passages that are blocked;

(h) the number, severity, and length of any prostrating attacks caused by the Veteran's sinus headaches; and

(i) whether the Veteran's migraine headaches are a manifestation of his service-connected rhinitis and sinusitis with headaches, and, if so, the number, severity, and length of any prostrating attacks caused by the Veteran's migraine headaches.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached.

4.  Review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.  

5.  Finally, readjudicate the claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


